Citation Nr: 0025277	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-13 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas          


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. S.L. Crawford, the veteran's wife, son, and 
daughter.



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946, and from May 1951 to January 1968.  The 
appellant is the veteran's legal guardian.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in September 1997.  
The Board's decision was appealed.  It came before the Board 
again in January 1999 following the United States Court of 
Appeals for Veterans Claims (Court) grant of a joint motion 
for remand.  The claim was remanded to the RO for the purpose 
of obtaining additional medical evidence and a professional 
opinion.  All requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty for twenty years, 
retiring as an Air Force Major in January 1968.

3.  The veteran was medically sound when he was accepted for 
entrance in the Air Force inasmuch as there are no service 
records which indicate that the veteran had a history of or 
was diagnosed with schizophrenia.

4.  The veteran was medically diagnosed with schizophrenia in 
May 1994, more than 26 years after he was discharged from the 
service.

5.  Two medical opinions have been entered to the effect that 
the veteran's paranoid schizophrenia had its origins during 
his period of active service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, in reaching its decision in accordance with the 
provisions of 38 U.S.C.A. § 7104 (West 1991), has reviewed 
and considered all relevant evidence and material of record 
incorporated in the appellant's claims folder and its 
attachments.

The appellant is seeking service connection for the veteran's 
paranoid schizophrenia.  As with all service connection 
claims, the appellant must support the claim with evidence 
sufficient enough to justify a belief that the claim is 
plausible and capable of substantiation.  As such, the 
appellant must show: (a) evidence of a current disability as 
provided by medical diagnosis; (b) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence; and (c) competent medical 
evidence of a nexus or link between the in-service injury and 
the current disability.

From the outset, the Board finds that the appellant's service 
connection claim is well-grounded.  The appellant's claim is 
clearly plausible and capable of substantiation.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, the 
Board finds that the relevant facts have been properly 
developed and therefore, the statutory obligation of the VA 
to assist in the development of the appellant's claim has 
been satisfied.  38 U.S.C.A. § 5107(a).

In the instant case, the service medical records reveal the 
veteran's mental condition was reported to be normal at 
entrance into the Air Force.  While in the service, the 
veteran's medical records do not reveal complaints or 
clinical findings of a mental condition.  At the time of 
separation, in January 1968, the veteran was once again 
deemed not to suffer from any mental infirmities.

The appellant contends that the veteran's schizophrenia 
clearly manifested itself while in service.  In support of 
this contention, appellant relies upon the opinion of Dr. 
Stanley L. Crawford (hereinafter Dr. Crawford), United States 
Air Force Major and staff psychiatrist for the Air Force 
Mental Health Clinic at the Little Rock Air Force Base.  Dr. 
Crawford examined the veteran for the first time in May 1994.  
According to Dr. Crawford, the veteran suffered from paranoid 
schizophrenia during active service.  Dr. Crawford based this 
opinion upon the veteran's presenting symptoms, the nature of 
paranoid schizophrenia and the collateral history gathered 
from numerous family members with very specific examples of 
paranoid behaviors dating back well into the veteran's years 
of service.

Prior to being examined and subsequently diagnosed by Dr. 
Crawford some 26 years after discharge from the military, 
there were absolutely no notations of paranoid behavior made 
by any other medical professional.  Dr. Crawford attributes 
this to the veteran's type of schizophrenia.  Specifically, 
Dr. Crawford opines that the veteran had a high functional 
type of schizophrenia.  Consequently, according to Dr. 
Crawford, the veteran was able to function normally despite 
his paranoid delusions.  The appellant also relies upon the 
hearing testimony of the veteran's wife and children, each of 
which gave specific examples of the veteran's paranoid 
behavior during and after active service.  

Subsequent to the January 1999 remand a VA mental disorders 
examination was performed.  The examiner noted that he had 
reviewed the claims folder and the Board remand.  The 
examination was rendered somewhat difficult because the 
veteran provided virtually no information about the paranoid 
schizophrenia with which he has been diagnosed.  He denied 
ever having any problems in the military or any family 
problems.  Mental status examination showed the veteran was 
not competent for VA purposes.  Diagnoses of cognitive 
disorder, and chronic paranoid schizophrenia were entered.

The examiner commented that, although there was little 
concrete information other  than the statements of the 
family, he believed that it was as likely as not that the 
veteran's paranoid schizophrenia began or was exacerbated by 
his experiences in the military.  He stated that it would be 
most unlikely that he would not have any signs of paranoid 
schizophrenia for many years and then for it to appear 
without any apparent provocation.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in the line of duty 
or for the aggravation of a preexisting injury in the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A claim for a 
condition incurred or contracted in military service simply 
requires an affirmative showing of inception during military 
service.  38 C.F.R. § 3.303(a).  Where the condition is not 
diagnosed until after discharge from service, service 
connection may nevertheless be established when all the 
evidence, including that pertinent to service demonstrates 
that the condition was incurred in service.  38 C.F.R. 
§3.303(d).

Based upon the hearing testimony of the veteran's wife and 
children, and the professional opinions rendered by the VA 
physician and an Air Force physician, the Board concludes 
that the evidence favors the appellants claim for a grant of 
service connection for paranoid schizophrenia.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

